DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 05/17/2022. Claims 1-7, and 17-27 are pending in the application. Claims 1-7, 17, and 20 have been amended. Claims 8-16 have been cancelled. Claims 21-27 are recently added.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed on 05/17/2022, with respect to the rejection of the amended claims in view of Bergman have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, the claims are rejected in view of new references as indicated in the below rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 17-24, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mckeon et al. (US 10,364,645).
With regards to claim 1:
Mckeon et al. discloses (refer to Fig. 1 & 2 below) a valve assembly, comprising: 
a valve body (38); 
a valve bonnet (76), coupled to the valve body; 
an opening extending through the valve body and the valve bonnet, along a longitudinal axis; 
a valve stem (72); 
a valve member (V) positioned at an end of the valve stem and arranged within the opening, the valve member being movable, along the longitudinal axis, between an open position and a closed position;
a first actuator housing (254, 242) configured to be coupled to the valve bonnet (76) and comprising a first adapter assembly (260); 
a second actuator housing (80) configured to be coupled to the valve bonnet (76) and comprising a second adapter assembly (240) configured to translate an external rotating force into an axial force; 
and the valve stem (72) configured to be selectively coupled to either the first adapter assembly (260) or the second adapter assembly (240).

    PNG
    media_image1.png
    1161
    853
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1202
    822
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 2:
Mckeon et al. discloses (refer to Fig. 2 above) the valve assembly of claim 1, further comprising: 
an adapter plate (284) positioned between the first actuator housing (242) and the first adapter assembly (254). 
With regards to claim 3:
Mckeon et al. discloses (refer to Fig. 2 above) the valve assembly of claim 1, further comprising:
 	a sleeve (144, 140, 142) of at least one of the adapter assembly assemblies, the sleeve positioned around at least a portion of the adapter assembly element, wherein the sleeve is rigidly coupled to the adapter assembly.
With regards to claim 4:
 	Mckeon et al. discloses (refer to Fig. 2 above) the valve assembly of claim 3, wherein the sleeve (144, 140, 142) includes an interface (140) configured to engage the second adapter assembly (254).
With regards to claim 5:
Mckeon et al. discloses the valve assembly of claim 1, wherein the second adapter assembly (240) comprises at least one of a bevel gear, a ball screw, a worm gear, or a slider-crank (248).
With regards to claim 6:
Mckeon et al. discloses the valve assembly of claim 1, wherein the first actuator housing (254, 242) has a first motive driving force (electrical), the second actuator housing (80) has a second motive driving force (manual), and the first motive driving force is different from the second motive driving force.
With regards to claim 7:
Mckeon et al. discloses the valve assembly of claim 1, further comprising: 
a first fastener (184) securing the first adapter assembly to the valve stem (72); and 
a second fastener (260) securing the first adapter assembly to the valve stem; wherein the first fastener (184) is positioned substantially perpendicular to the valve stem and the second fastener (260) is positioned substantially parallel to the valve stem.
With regards to claim 17:
 	In making and/or using the device of Mckeon et al., one would necessary perform the method of converting an operating mode of a valve, comprising: 
 	actuating a first actuator (242) comprising a first actuator housing (242, 254) and a first adapter assembly (260) coupled to a valve stem (72) to position a valve in a closed position; 
 	removing, from the valve, the first actuator; 
 	securing a second adapter assembly (240), from a second actuator (248), to the valve stem (72)
 	securing, to a bonnet (76) of the valve, a second actuator housing (80) from the second actuator; and operating the valve using the second actuator.
With regards to claim 18:
	Mckeon et al. discloses the method of claim 17, wherein a first operating mode (electrically) for the first actuator is different from a second operating mode (manually) of the second actuator.
With regards to claim 19:
	Mckeon et al. discloses the method of claim 17, wherein the second adapter assembly is configured to convert a rotational movement into an axial movement.
With regards to claim 20:
	Mckeon et al. discloses the method of claim 17, wherein the stem (72) is mechanically secured to the first adapter assembly (260).
With regards to claim 21:
	Mckeon et al. discloses the method of claim 17, wherein the second adapter assembly (240) comprises at least one of a bevel gear, a ball screw, a worm gear, or a slider-crank (248).



With regards to claim 22:
	Mckeon et al. discloses the method of claim 17, further comprising the step of positioning an adapter plate (284) between the first adapter assembly housing (254) and the first actuator housing (242).
With regards to claim 23:
	Mckeon et al. discloses the method of claim 17, wherein the step of securing the second adapter assembly to the valve stem (72) is performed using a first fastener (184) positioned substantially perpendicular to the valve stem (72) and a second fastener (252) positioned substantially parallel to the valve stem (72).
With regards to claim 24:
	Mckeon et al. discloses the method of claim 17, further comprising the step of rigidly coupling a sleeve (144, 140, 142) to at least one of the adapter assemblies.
With regards to claim 26:
	Mckeon et al. discloses the method of claim 17, wherein the first operating mode is at least one of a hydraulic operating mode, a pneumatic operating mode, or an electric operating mode and the second operating mode is a manual operating mode.
With regards to claim 27:
	Mckeon et al. discloses the method of claim 17, wherein the step of removing the first actuator is performed without taking the valve out of service (Column 2, lines 1-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckeon et al. as applied to claim 17 above, and further in view of Adams et al. (US 9,212,758).
With regards to claim 25:
Mckeon et al. discloses the method of claim 17 (see rejected claim 17 above).
Mckeon et al. does not disclose the step of removing the first actuator housing is performed using a quick connection system attached to the bonnet.
Adams et al. teaches the connection between the valve actuator housing and the valve bonnet is a quick connection for quick install/removing the valve actuator housing to/ from the bonnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Mckeon et al. to have the connection between the bonnet and the valve actuator housing to have quick connection as taught by Adams et al. to provide quick exchange of valve actuator since Mckeon et al. apparatus requires a lot of actuator changing, thus saving time of operation.
Mckeon et al., as modified, discloses the method of claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753